The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Current Status of Claims
This action is a response to communication of December 22, 2020. By Preliminary Amendment of December 22, 2020, the Applicant amended claims 3, 4, 5, 12, 15, 16, and 19. Therefore, claims 1 to 20 are currently active in the application. 

Information Disclosure Statement
The information disclosure statements (IDS) submitted on June 22, 2021 was filed before the first action on merits.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over D’Souza et al. (US Patent Publication Application 2018/0101711 A1) in view of Aime (US Patent Publication Application 2003/0029010 A1).
	In regard of claim 1,  D’Souza et al. disclose a  detection panel, comprising an upper electrode layer, a piezoelectric material layer and a conductive backing layer which are sequentially stacked, wherein the piezoelectric material layer is configured to change an electric field between the upper electrode layer and the conductive backing layer under an ultrasonic wave received by the detection panel (See at least Figure 4A of D’Souza et al. illustrating detection panel (300) comprising upper layer (306) and piezoelectric layer (422), and to generate an ultrasonic wave under an electric field as discussed in paragraphs [0074-0075] of D’Souza et al.).
	However, the reference to D’Souza et al. does not specifically discuss a detection panel comprising the conductive backing layer comprises a plurality of noise elimination members, each of which has a dimension in a direction parallel to the detection panel that gradually decreases in a direction away from the piezoelectric material layer. 
	In the same field of endeavor, Aime discloses a detection panel (100) with the conductive backing layer (19) which comprises a plurality of noise elimination members 
Therefore, it would be obvious for a person skilled in the art at the moment the invention was filed to use the backing layer of Aime with the device of D’Souza et al. in order to provide high quality images and reduce the noise in the fingerprint recognition device. 
	In regard of claim 2, D’Souza et al. and Aime further disclose the detection panel according to claim 1, wherein the plurality of noise elimination members are formed integrally as a single piece on a side proximal to the piezoelectric material layer (See at least Figure 5D of Aime wherein is illustrated that the plurality of noise elimination members (22) are formed integrally as a single pies (105) as discussed in paragraph [0048] of Aime). 
	In regard of claim 3, D’Souza et al. and Aime further disclose the detection panel according to claim 2, wherein the conductive backing layer further comprises a conductive substrate body between the piezoelectric material layer and the plurality of noise elimination members, and the plurality of noise elimination members are on a side of the conductive substrate body distal to the piezoelectric material layer (See at least Figure 3 of Aime illustrating conductive substrate (11) as discussed in paragraph [0040]). 
	In regard of claim 4, D’Souza et al. and Aime further disclose the detection panel according to claim 3, wherein a cross section of the noise elimination member has a triangular shape in a direction perpendicular to the detection panel (See at least Figures 4 and 5A of Aime illustrating triangular cross section of noise elimination member (22)). 

	In regard of claim 5, D’Souza et al. and Aime further disclose the detection panel according to claim 4, further comprising an acoustic absorption backing layer on a side of the plurality of noise elimination members distal to the piezoelectric material layer, wherein the acoustic absorption backing layer fills and covers the plurality of noise elimination members (See at least Figure 4 of Aime illustrating absorption layer (20) as discussed in paragraph [0045]). 
	In regard of claim 6, D’Souza et al. and Aime further disclose the detection panel according to claim 3, wherein an acoustic impedance of the conductive substrate body is equal to an acoustic impedance of the plurality of noise elimination members, and is larger than an acoustic impedance of the piezoelectric material layer (See at least Figures 6a to 6e of Aime and paragraph [0049] discussing impedance of the noise elimination members (22)). 
	In regard of claim 7, D’Souza et al. and Aime further disclose the detection panel according to claim 6, wherein a material of the conductive substrate body and the plurality of noise elimination members comprises a conductive metal oxide and metal (See at least paragraphs [0043, 0049] wherein is discussed that conductive substrate body and noise elimination members made of metal). 
	In regard of claim 8, D’Souza et al. and Aime further disclose the detection panel according to claim 7, wherein the conductive metal oxide comprises at least one of indium tin oxide and indium zinc oxide, and the metal comprises at least one of silver, copper, iron and nickel (See at least paragraph [0036] of Aime discussing that metal comprises copper or gold). 

	In regard of claim 9, D’Souza et al. and Aime further disclose the detection panel according to claim 8, wherein the conductive backing layer has a thickness in a range from 15 .mu.m to 30 .mu.m, and the conductive substrate body has a thickness in a range from 2 .mu.m to 5 .mu.m (See at least paragraph [0047] of Aime wherein discussed that the thickness of the backing layer <1mm, which is within the claimed range). 
	In regard of claim 10, D’Souza et al. and Aime further disclose the detection panel according to claim 5, wherein a material of the acoustic absorption backing layer comprises an epoxy resin, the epoxy resin is doped with an impedance filler, the impedance filler comprises at least one of tungsten, tungsten oxide, iron oxide, titanium dioxide, silicon dioxide, and talc, and the acoustic absorption backing layer has a thickness in a range from 15 .mu.m to 30 .mu.m (See at least paragraphs [0039, 0048] of Aime wherein is discussed that absorption layer comprises flexible resin or polymer and has thickness same as members i.e. <1mm. which is within the claimed limits)
	In regard of claim 11, D’Souza et al. and Aime further disclose the detection panel according to claim 1, wherein a material of the piezoelectric material layer comprises at least one of polyvinylidene fluoride and polyvinylidene fluoride trifluoroethylene, and the piezoelectric material layer has a thickness in a range from 5 .mu.m to 15 .mu.m (See at least paragraph [0077-0078] of D’Souza et al. discussing piezoelectric materials and thickness of the piezoelectric layer). 

claim 12, D’Souza et al. and Aime further disclose the detection panel according to claim 1, wherein the upper electrode layer comprises a plurality of upper electrodes in a plurality of rows and a plurality of columns, and the detection panel further comprises an upper electrode driving circuit, and the upper electrode driving circuit is configured to receive electric signals for the plurality of upper electrodes row by row and output electric signals from the plurality of upper electrodes row by row (See at least Figure 5 of D’Souza et al. illustrating the detection panel (505) with plurality of electrodes (525) and driving circuit (520) which receive signals from electrodes (525) as discussed in paragraph [0089-0090]). 
	In regard of claim 13, D’Souza et al. and Aime further disclose the detection panel according to claim 12, wherein the upper electrode driving circuit comprises a plurality of touch gate lines, a plurality of touch data lines, and a plurality of switching transistors in one-to-one correspondence with the plurality of upper electrodes, the plurality of touch gate lines and the plurality of touch data lines are in different layers (See at least Figure 4A of D’Souza et al. illustrating the upper electrode (438) with plurality of gate and data lines and switching transistors (525) as discussed in paragraph [0075]), the plurality of touch gate lines and the plurality of touch data lines intersect to each other to divide the detection panel into a plurality of touch units in a plurality of rows and a plurality of columns, and each of the plurality of touch units is provided with one upper electrode; each of the plurality of touch units is provided with one of the plurality of switching transistors and one of the plurality of upper electrodes (See at least Figure 4A of D’Souza et al. illustrating plurality of touch gate/data lines comprising touch units each of the unit proved with a switching transistor (525) as 
	In regard of claim 14, D’Souza et al. and Aime further disclose the detection panel according to claim 13, wherein the detection panel further comprises a touch base substrate, the upper electrode driving circuit is on the touch base substrate, and the touch base substrate, the upper electrode driving circuit, and the upper electrode layer are sequentially stacked in a thickness direction of the detection panel (See at least Figure 4A, 5 of D’Souza et al. illustrating the detection panel (310) comprise a touch base substrate (438) with upper electrode (440) and all layers sequentially stacked). 
	In regard of claim 15, D’Souza et al. and Aime further disclose a detection method for biological characteristics by the detection panel of claim 1, wherein the detection method for biological characteristics comprises a plurality of detection periods, each of which comprises a detection driving stage and a detection stage, wherein the detection driving stage comprises providing a first electric signal to the conductive backing layer and providing a second electric signal to the upper electrode layer, so as to enable the piezoelectric material layer to generate an ultrasonic wave (See at least paragraphs [0091-0092] of D’Souza et al. discussing periods of detection of a fingerprint 
	In regard of claim 16, D’Souza et al. and Aime further disclose a display apparatus, comprising a display panel and a detection panel, wherein the detection panel is a detection panel according to claim 1, the detection panel is on a backlight side of the display panel, and the display apparatus further comprises a detection driving circuit and a biological characteristic detection circuit (See at least paragraph [0057] of D’Souza et al. discussing detection panel being on a backlight side), the detection driving circuit is configured to, in a detection driving stage, provide a first electric signal to the conductive backing layer and provide a second electric signal to the upper electrode layer, so as to enable the piezoelectric material layer to generate an ultrasonic wave (See Figure 4A of D’Souza et al. and paragraphs [0074-0079] discussing details of driving of the detection panel in different stages by providing electric signal to enable the piezoelectric layer to generate ultrasonic wave); and the biological characteristic detection circuit is configured to, in a detection stage, detect an electric signal in the upper electrode layer after floating the conductive backing layer 
 	In regard of claim 17, D’Souza et al. and Aime further disclose the display apparatus according to claim 16, further comprising an acoustic impedance matching layer between the display panel and the detection panel (See at least paragraphs [0077, 0089] of D’Souza et al. discussing acoustic impedance matching). 
	In regard of claim 18, D’Souza et al. and Aime further disclose the display apparatus according to claim 17, wherein an acoustic impedance of a material of the acoustic impedance matching layer is a geometric average of an acoustic impedance of a film layer of the display panel in contact with the acoustic impedance matching layer and an acoustic impedance of a film layer of the detection panel in contact with the acoustic impedance matching layer (See at least paragraphs [0077, 0089, 0092, 0095] of D’Souza et al. discussing acoustic impedance matching). . 
	In regard of claim 19, D’Souza et al. and Aime further disclose the display apparatus according to claim 17, wherein the material of the acoustic impedance matching layer comprises an epoxy resin, the epoxy resin is doped with an impedance filler, the impedance filler comprises at least one of tungsten, tungsten oxide, iron oxide, titanium dioxide, silicon dioxide, and talc, and the acoustic impedance matching layer has a thickness of a quarter of a wavelength of an ultrasonic wave therethrough (See at 
	In regard of claim 20, D’Souza et al. and Aime further disclose a method for manufacturing a detection panel, comprising: forming a pattern comprising an upper electrode layer on a touch base substrate; forming a piezoelectric material layer on the pattern comprising the upper electrode layer; and forming a conductive backing layer on the piezoelectric material layer, wherein the conductive backing layer comprises a plurality of noise elimination members, and each of the noise elimination members has a dimension in a direction parallel to the detection panel that gradually decreases in a direction distal to the piezoelectric material layer (See rejection of claim 1 provided above).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
The prior art of record on form PTO-892 and not relied upon is considered pertinent to applicant’s disclosure. Applicant is required under 37 C.F.R. 1.111 to consider these references fully when responding to this action.
The U.S. Patent Publication Application 2018/0290176 to Fukase as shown at least in Fig.5.
US Patent Publication Application 2014/0355388 to Kent et al.
US Patent Publication Application 2014/0354596 to Djordjev et al. 
Examiner’s Note: Examiner has cited particular columns, line numbers, and figures in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teaching of the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Olga V. Merkoulova whose telephone number is ((571)270-7796.  The examiner can normally be reached on Mon-Fri. from 7:30-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's Supervisor, LunYi Lao can be reached on (571) 272-7671.  The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/OLGA V MERKOULOVA/Primary Examiner, Art Unit 2692